Citation Nr: 0402398	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to March 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO increased the rating 
for low back strain from non-compensable to 10 percent 
disabling, and denied claims for service connection for 
residuals of a neck injury and arthritis.


REMAND

The veteran's October 2001 VA spine examination report 
reflects review of medical records from the Overton Brooks VA 
Medical Center dating back to 1998, but those records are not 
associated with the claims folder.  In a statement dated June 
2003, the veteran also referred to his participation in VA's 
Vocational and Rehabilitation Program.  The RO must obtain 
these records prior to any further adjudication.  38 C.F.R. 
§ 3.159(c)(2) (2003). 

The Board next notes that the October 2001 VA examination 
report included opinion that the veteran manifests functional 
loss of use of the thoracolumbar spine due to pain, but the 
VA examiner did not express, in terms of additional loss of 
degrees of motion, the extent of any functional loss of use 
of the thoracolumbar spine due to pain, incoordination, 
weakness, and fatigability with use.  See 38 C.F.R. §§ 4.40 
and 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board must remand this case as the examination 
report is inadequate for rating purposes.  38 C.F.R. § 4.2 
(2000).  See Abernathy v. Principi , 3 Vet. App. 461 (1992).  
Upon readjudication, the RO must consider the new rating 
formula for evaluating diseases and injuries of the spine 
applicable to diagnostic codes 5235 to 5243.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify the dates he began 
treatment at the Shreveport, Louisiana / 
Overton Brooks VA Medical Center for his low 
back strain, neck disability and arthritis.  
The RO should obtain all treatment records 
identified by the veteran, to include 
complete medical records from Overton Brooks 
VA Medical Center since at least 1998 and 
his Vocational and Rehabilitation Folder.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

3.  Upon the receipt of any additional 
evidence, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity 
of his low back strain.  The examiner 
should be provided the claims folder and a 
copy of this remand prior to examination.  
The examiner should be requested to 
perform any and all tests necessary and 
the results should be included in the 
examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected low back strain, to 
include range of motion testing in terms 
of forward flexion, backward extension, 
right and left lateral flexion, and right 
and left rotation as well as whether there 
are clinical manifestations of muscle 
spasm or guarding severe enough to result 
in an abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The 
examiner should also be requested to 
provide opinion as to the extent, if any, 
of functional loss of use of the lumbar 
spine due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  

4.  After completion of the above-
referenced development, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO must consider the new 
rating formula for evaluating diseases 
and injuries of the spine applicable to 
diagnostic codes 5235 to 5243 in 
evaluating the current severity of the 
veteran's low back strain.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




